Exhibit 10.2
 
 
SETTLEMENT AGREEMENT AND
MUTUAL RELEASE


This settlement agreement and mutual release (this “Agreement” or “Mutual
Release”) entered into on July 18, 2008, is by and between Acies Corporation, a
Nevada Corporation, which has an address of 14 Wall Street, Suite 1620, New
York, New York 10005 (“Acies”) and Pinnacle Three Corporation, which has an
address of 1445 Windjammer Way, Hollywood, Florida 33160 (“Pinnacle”),
collectively referred to as the “Parties.”
 


1.
Facts.
       
1.1
Acies sold an 8% Convertible Promissory Note to Pinnacle in the amount of
$450,000 on or about June 5, 2008 (the “Note”) which Note was convertible
into  shares of Acies common stock at the rate of one share for each $0.02
outstanding under the Note, a copy of which Note is attached hereto as Exhibit
A.
       
1.2
Pinnacle provided notice to Acies of its intention to convert the Note and
accrued interest thereon in the amount of $300 into 22,515,000 restricted shares
of Acies common stock on June 6, 2008 (the “Shares”), which notice is attached
hereto as Exhibit B.
       
1.3
Acies failed to deliver the Shares to Pinnacle, as its independent Directors
were conducting a review of the issues surrounding the sale of the Note, and on
June 23, 2008, Pinnacle notified Acies of its default in delivering such Shares
(the “Default”).
       
1.4
Acies now desires to issue the Shares to Pinnacle and the Parties wish to enter
into this Mutual Release to settle any disputes that Pinnacle may have regarding
the Note, the Shares and the Default (the “Disputes”).
     
2.
Settlement.
       
2.1
Pinnacle agrees that in consideration for Acies (a) issuing the Shares to
Pinnacle within five (5) business days of the date of this Agreement; and (b)
agreeing that the Disputes are settled, that Pinnacle agrees to the terms and
conditions of Section 3.1 below (the “Acies Consideration”).
       
2.2
Acies agrees that in consideration for Pinnacle (a) waiving any default which
may have occurred in connection with the issuance of the Shares, including but
not limited to the Default; (b) agreeing that, assuming the issuance of the
Shares as provided above, the Note will be satisfied in full, and Acies will
have no further liability to Pinnacle whatsoever in connection with the Note,
the interest thereon, the Shares or the Default; and (c) agreeing that the
Disputes are settled and the Note has been paid in full, that Acies agrees to
the terms and conditions of Section 3.2 below (the “Pinnacle Consideration”).

 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 
 
 
 
 

       
2.3
Pinnacle agrees that it will receive valid consideration from the Acies
Consideration.
       
2.4
Acies agrees that it will receive valid consideration from the Pinnacle
Consideration.
     
3.
Mutual Release.
       
3.1
In consideration of the agreements and covenants set forth herein above and
below, the sufficiency of which is hereby acknowledged and confessed, Pinnacle,
for itself, its officers, its directors, its agents, servants, representatives,
successors, employees and assigns, to the extent legally allowed, hereby
covenants and agrees as follows:

           
3.1.1
That Pinnacle hereby releases, acquits and forever discharges Acies, its current
and former agents, officers, directors, servants, attorneys, representatives,
successors, employees and assigns from any and all rights, obligations, claims,
demands and causes of action, whether in contract, tort, under state and/or
federal law, or state and/or federal securities regulations, whether asserted or
unasserted, whether known or unknown, suspected or unsuspected, arising from or
relating to the Disputes, the Shares, the Default and the Note, for or by reason
of any matter, cause or thing whatsoever.

       
3.2
In consideration of the agreements and covenants set forth herein above and
below, the sufficiency of which is hereby acknowledged and confessed, Acies, for
itself, its officers, its directors and its agents, servants, representatives,
successors, attorneys, employees and assigns to the extent legally allowed,
hereby covenants and agrees as follows:

           
3.2.1
Acies hereby releases, acquits and forever discharges Pinnacle, and its agents,
officers, directors, servants, representatives, attorneys, successors, and
assigns from any and all rights, obligations, claims, demands and causes of
action, whether in contract, tort, under state and/or federal law, or state
and/or federal securities regulations, whether asserted or unasserted, whether
known or unknown, suspected or unsuspected, arising from or relating to the
Disputes, the Shares, the Default and the Note, for or by reason of any matter,
cause or thing whatsoever.

 

     
4.
Representations of Pinnacle.
       
4.1
Pinnacle recognizes that the Shares have not been registered under the
Securities Act of 1933, as amended (“Act”), nor under the securities laws of any
state and, therefore, cannot be resold unless the resale of the Shares are
registered under the Act or unless an exemption from registration is
available.  Pinnacle may not sell the Shares without registering them under the
Act and any applicable state securities laws unless exemptions from such
registration requirements are available with respect to any such sale.

 
 
 
 
 
 
 
-2-

--------------------------------------------------------------------------------


 
 
 

       
4.2
Pinnacle is acquiring the Shares for its own account for long-term investment
and not with a view toward resale, fractionalization or division, or
distribution thereof, and it does not presently have any reason to anticipate
any change in its circumstances, financial or otherwise, or particular occasion
or event which would necessitate or require the sale or distribution of the
Shares.
       
4.3
Pinnacle acknowledges that it is an “Accredited Investor” because it meets one
of the following items: is a natural person who has an individual net worth, or
joint net worth with  that person's spouse of more than $1,000,000; or is a
natural person who had an individual income in excess of $200,000 in each of the
two most recent years or joint income with that person's spouse in excess of
$300,000 in each of those years and has a reasonable expectation of reaching the
same income level in the current year; or is a bank as defined in Section
3(a)(2) of the 1933 Act or any savings and loan association or other institution
as defined in Section 3(a)(5)(A) of the 1933 Act whether acting in its
individual or fiduciary capacity; or any broker or dealer registered pursuant to
Section 15 of the Securities Exchange Act of 1934; or is an insurance company as
defined in Section 2(13) of the 1933 Act; or is an investment company registered
under the Investment Company Act of 1940; or a business development company as
defined in Section 2(a)(48) of the Investment Company Act of 1940; or is a Small
Business Investment Company licensed by the U. S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958; or is
an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, if the investment decision is made by a
"plan fiduciary" (as defined in Section 3(21) of such act) which is either a
bank, insurance company, or registered investment advisor, or if the employee
benefit plan has total assets in excess of $5,000,000, or, if a self-directive
plan, its investment decisions are made solely by persons that are accredited
investors; or is a "private business development company" as defined in Section
202(a)(22) of the Investment Advisors Act of 1940; or is an organization
described in Section 501(c)(3) of the Internal Revenue Code, corporation,
Massachusetts or similar business trust, or partnership, not formed for the
specific purpose of acquiring the securities offered, with total assets in
excess of $5,000,000; or any trust, with total assets in excess of $5,000,000,
not formed for the specific purpose of acquiring the Shares, whose purchase is
directed by a sophisticated person as defined in the rules and regulations of
the 1933 Act; or is an entity in which all of the equity owners fall within one
of the categories set forth above; or is otherwise an Accredited Investor as
defined in Section 501 of Regulation D as adopted by the Securities and Exchange
Commission.
       
4.4
Pinnacle has such knowledge and experience in financial and business matters
that Pinnacle is capable of evaluating the merits and risks of an investment in
the Shares and of making an informed investment decision, and does not require a
Purchaser Representative in evaluating the merits and risks of an investment in
the Shares.

 
 
 
 
 
 
 
-3-

--------------------------------------------------------------------------------


 
 
 
 
 
 
 

       
4.5
Pinnacle recognizes that an investment in the Company is a speculative venture
and that the total amount of funds tendered to purchase the Shares is placed at
the risk of the business and may be completely lost.  The purchase of Shares as
an investment involves special risks.
       
4.6
Pinnacle realizes that the Shares cannot readily be sold as they will be
restricted securities and therefore the Shares must not be purchased unless
Pinnacle has liquid assets sufficient to assure that such purchase will cause no
undue financial difficulties and Pinnacle can provide for current needs and
possible personal contingencies.
       
4.7
Pinnacle confirms and represents that it is able (i) to bear the economic risk
of its investment, (ii) to hold the Shares for an indefinite period of time, and
(iii) to afford a complete loss of its investment.  Pinnacle also represents
that it has (i) adequate means of providing for its current needs and possible
personal contingencies, and (ii) has no need for liquidity in this particular
investment.
       
4.8
Pinnacle hereby agrees that the securities being purchased by it and any
agreement or certificate evidencing such securities shall be stamped or
otherwise imprinted with a conspicuous legend in substantially the following
form:



"The securities represented by this certificate have not been registered under
the Securities Act of 1933 or any state securities act.  The securities have
been acquired for investment and may not be sold, transferred, pledged or
hypothecated unless (i) they shall have been registered under the Securities Act
of 1933 and any applicable state securities act, or (ii) the corporation shall
have been furnished with an opinion of counsel, satisfactory to counsel for the
corporation, that registration is not required under any such acts."




 
4.9
Pinnacle agrees that due to its purchase of the Shares, Pinnacle will become
subject to the reporting requirements of Section 16 as well as other Sections of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).  Pinnacle
agrees to promptly file with the Securities and Exchange Commission any and all
Exchange Act filings relating to Purchaser’s ownership of the Shares.
     
5.
Miscellaneous.
       
5.1
Termination of All Previous Agreements.  All previous agreements among the
Parties, if any, and any and all related agreements and obligations are hereby
terminated without further rights, obligations or liabilities of any Party
thereunder.

 
 
 
 
 
 
 
-4-

--------------------------------------------------------------------------------


 
 
 
 
 
 
 

 
5.2
No Other Cause of Action.  The Parties are not aware of any claims not being
released herein against them.
       
5.3
Capacity and Authorization.  The Parties to this Mutual Release further
represent that they have read it in full before its execution and that they
fully understand the meaning, operation and effect of its terms.  Each
individual signing this Mutual Release warrants and represents that he or she
has the full authority and is duly authorized and empowered to execute this
Mutual Release on behalf of the Party for which he or she signs.
       
5.4
Assignments.  Pinnacle represents that it has not assigned, in whole or in part,
any claims, demands and/or causes of action against Acies to any person or
entity prior to its execution of this Mutual Release.  Acies represents that it
has not assigned, in whole or in part, any claim, demand and/or causes of action
against Pinnacle to any person or entity prior to its execution of this Mutual
Release.
       
5.5
Binding Effect.  This Mutual Release shall be binding on and inure to the
benefit of the Parties and their respective heirs, successors, assigns,
directors, officers, agents, employees and personal representatives.
       
5.6
Modification.  No modification or amendment of this Mutual Release shall be
effective unless such modification or amendment shall be in writing and signed
by all Parties hereto.
       
5.7
No Admission of Liability.  Each Party acknowledges and agrees that this Mutual
Release is a compromise of disputed claims and neither this Mutual Release, nor
any consideration provided pursuant to this Mutual Release, shall be taken or
construed to be an admission or concession by either Pinnacle or Acies of any
kind with respect to any fact, liability, or fault.
       
5.8
Entire Agreement.  This Mutual Release constitutes the entire agreement between
the Parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties in connection with the subject matter
hereof.
       
5.9.
Interpretation.  The interpretation, construction and performance of this Mutual
Release shall be governed by the laws of the State of Florida.  Whenever used
herein, the singular number shall include the plural, the plural shall include
the singular and the use of any gender shall be applicable to all genders. The
Parties acknowledge that each of them has had the benefit of legal counsel of
its own choice and has been afforded an opportunity to review this Agreement
with its legal counsel and that this Agreement shall be construed as if jointly
drafted by the Parties hereto.
       
5.10.
Faxed Signatures.  For purposes of this Mutual Release a faxed signature shall
constitute an original signature.
       
5.11.
Execution.  This Mutual Release may be executed in several counterparts, each of
which shall be deemed an original, and such counterparts taken together shall
constitute but one and the same Mutual Release.  A photocopy of this Mutual
Release shall be effective as an original for all purposes.

 
 
 
 
 
 
-5-

--------------------------------------------------------------------------------


 
 
 
 
IN WITNESS WHEREOF, intending to be legally bound, the Parties hereto have
executed this Mutual Release as of the date first written above.


Pinnacle Three Corporation
Acies Corporation
       
By: /s/ Leon Goldstein
/s/ Oleg Firer
Its: President
Oleg Firer
Printed Name: Leon Goldstein
Chief Executive Officer




 
 
 
 
 
 
 
 
 
 
 
-6-

--------------------------------------------------------------------------------

